IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tanya J. McCloskey, Acting                 :
Consumer Advocate,                         :
                       Petitioner          :
                                           :
                  v.                       :
                                           :
Pennsylvania Public Utility Commission,    :     No. 697 C.D. 2018
                         Respondent        :


                                ORDER

            AND NOW, this 4th day of October, 2019, upon consideration of
the Petitioner’s Application to Report Unreported Opinion (Application), and
the Answers of Respondent and Intervenors in opposition thereto, the
Application is hereby GRANTED and it is ORDERED that the above-
captioned opinion filed July 11, 2019, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.


                                     ___________________________
                                     ANNE E. COVEY, Judge